DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s species election of (i) the peptide of SEQ ID NO: 96 and (ii) myristoylate conjugate in the reply filed on 1/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 16 does not read on the elected species; thus, claim 16 is withdrawn.

Claim Status
Claims 12-26 are pending. 
Claims 1-11 were cancelled.
Claim 16 is withdrawn as being directed to a non-elected invention, the election having been made on 1/28/2021.
Claims 12-15 and 17-26 have been examined.

Priority
This application is a DIV of 16/166,984 filed on 10/22/2018 (now PAT 10538558).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15, 17-19, 22-24, and 26 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sigalov (WO 2008/076275 A2) and evidenced by Ji et al. (Journal of Hematology & Oncology 2014, 7:72).


    PNG
    media_image1.png
    222
    591
    media_image1.png
    Greyscale
Claim 12 is drawn to a method above.
Sigalov shows a fatty acid-peptide conjugate as follows (Figure 11) defined by TCR peptide inhibitor sequence by applicant in figures 7-9.

    PNG
    media_image2.png
    557
    1060
    media_image2.png
    Greyscale

A sequence alignment of the claimed peptide formula and Sigalov’s teaching is shown as follows, reading on the limitation (ii) of the peptide formula. Sigalov teaches the use of the peptide formula to treat immune thrombocytopenia purpura (p3, line 13; claim 9), an autoimmune disease with abnormal T cell immunity as evidenced by Ji et al. (p1, Introduction, col 1, para 1-2; p2, Fig 1), reading on the limitation (i) an autoimmune pericarditis of where T cells are involved in claim 12-14.
claim 12
criteria
Sigalov’s Fig 11
Art sequence
R1
sugar or lipid
Myristoylate
Myristoylate
Y1
Arg 1-4
Arg 1-4
Arg 1-4
Y2
Lys 1-4
Lys 1-4
Lys 1-4
Y3
A1=0,A2=[MG],A3=[FLIY]
A = M[PLI]
ML
Y4
[RKH]
B=[RKH]
R or K or H
 
 
C (n=0)
absent (n=0)
Y5
C*1 = SKR
D = [QSGYCTNRK]1-2
S
Y6
[RKH]
E = [GSTPRKH]3-6
KRK
Y5+Y6
SKR-K
D+E
S-KRK
Y7
E1=Y
F = Y 
Y
Y8-Y12
absent
absent
absent


claim 15
criteria
Sigalov's Fig 11
Art sequence
R1
sugar or lipid
Myristoylate
Myristoylate
Y1
Arg 1-4
Arg 1-4
Arg 1-4
Y2
Lys 1-4
Lys 1-4
Lys 1-4
Y3
A1=0,A2=[MG],A3=[FLIY]
A = [PFLAVIMW]0-2
ML
Y4
[RKH]
B=[RKH]
R or K or H
 
 
C = [PFLAVIMWC]0-3
L
Y5
[LITP]4
D = [QSGYCTNRK]1-2
T
Y6
[RKH]
E = [GSTPRKH]3-6
TPK
Y5+Y6
[LITP]4-[RKH]
C+D+E
LTTPK
Y7
E1=Y, E2=E3=Absent
F = [QSGYCTN]
Y
Y8-Y12
absent
absent
absent


With respect to claim 17, Sigalov teaches the N-terminal lipid of R1 moiety is myristoylate (Fig 11).
With respect to claim 18, Sigalov teaches the C-terminal lipid of R2 moiety is Gly-Tris-monopalmitate, Gly-Tris-dipalmitate, or Gly-Tris-tripalmitate conjugates (Fig 11).
With respect to claim 19, Sigalov teaches peptide inhibitor is attached to a solvent and carrier (p51, Example 2, line 10-12). The specification defines the term "attached" as used herein, refers to any interaction between a medium (or carrier) and a therapeutic drug [109].
With respect to claims 22-23, Sigalov teaches said peptide inhbitor comprises at least one amino acid selected from the group consisting of L-amino acids and D-amino acids (claim 6).
With respect to claim 24 and 26, Sigalov teaches the peptide(s) comprising immunosuppressive action able to treat atopic dermatitis, psoriasis and lichen planus by inhibiting T-cell mediated immune response (p45, line 3-6; Fig 1A).
Any peptide sequence variable taught by Sigalov’s peptide formula in figure 11 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

2.	Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sigalov and evidenced by Ji et al. as applied to claims 12-14, 17-19, 22-24, 26 and further in view of Hoffman et al. (US 6,165,509).
Claim 20 is drawn to said peptide inhibitor is conjugated at a free amine group with a polyalkylene glycol.
Sigalov and evidenced by Ji et al. teach a method of administering a peptide conjugate to treat a symptom or a disease involved in T cells.
Sigalov and evidenced by Ji et al. teach the use of a carrier to improve solubility of the peptide conjugate [0226], but do not explicitly teach the carrier comprising a polyalkylene glycol.
Hoffman et al. teach pegylated drug conjugate/complex (Abstract). Hoffman et al. teach the pegylated drug is either a protein or peptide (col 2, line 1-2). Hoffman et al. teach polyethylene glycol (PEG) has been widely used in biomaterials, biotechnology and medicine 

    PNG
    media_image3.png
    307
    638
    media_image3.png
    Greyscale
With respect to claims 20-21, Hoffman et al. teach functionalized polyethylene glycol is conjugated to a free amino acid of a protein/peptide drug as follows (col 3, line 45-55).
One of ordinary skill in the art before the effective filing date would have been taught to conjugate PEG to Sigalov’s peptide because Sigalov and evidenced by Ji et al. teach the use of a carrier to improve solubility of a peptide [0226] and Hoffman et al. teach polyethylene glycol (PEG) has been widely used in biomaterials, biotechnology and medicine (col 1, line 1-3) for covalent attachment to proteins/peptides to reduce immunogenicity, proteolysis and kidney clearance and to enhance solubility (col 1, line 15-25). The combination would have reasonable expectation of success because the references teach the use of a pharmaceutical carrier to enhance solubility of a peptide/protein drug.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 12-14, 17-24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-14, 19, 19, 22, and 25-26 of U.S. Patent No. US 8,513,185 B2 (the ‘185 patent). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons as follows.
Claim 19 of the ‘185 patent disclosed a method as follows:

    PNG
    media_image4.png
    144
    534
    media_image4.png
    Greyscale

The peptide formula of claim 1 in the ‘185 patent reads on the instant peptide formula shown as follows, satisfying the limitation (b) of a peptide inhibitor in the instant claim 12.
claim 12
criteria
 '185 patent
claim 1 of '185 patent
R1
sugar or lipid
R1
sugar or lipid
Y1
Arg 1-4
AA1
Arg 1-4
Y2
Lys 1-4
AA2
Lys 1-4
 
 
A1
L
Y3=A1A2A3
A1=L, A2=G, A3=Y
A2 (ABS or RKH)
Absent
 
 
B1
GY
Y4
RKH
B2 (RKH)
K
Y5=C*1
Leu-Ile-Ser
C1 (PFLAVIMW)
Leu-Ile
 
 
D1 (QSGYCTN)
Ser
Y6
RKH
E1 (RKH)
RKH
Y7=E1-E2-E3
Y and E2=E3=ABS
F1 (QSGYCTN)
Y
Y8=F**1
NLITFV
G1 (PFLAVIMW)
LIFV


Claim 22 the ‘185 patent disclosed the patient having an inflammatory bowel disease and Claim a patient having at least one symptom of a disease or a medical condition where T cells are involved or recruited in the instant claim 12. Thus, claims 1, 19, 22, and 25 of the ‘185 patent are obvious the instant claim 12.
Claim 26 of the ‘185 patent disclosed the treated rheumatic disease comprising arthritis, ankylosing spondylitis, fibromyalgia, lupus, Scleroderma, polymyositis, dermatomyositis, polymyalgia rheumatica, bursitis, tendinitis, vasculitis, carpal tunnel syndrome, complex regional pain syndrome, juvenile arthritis, Lyme disease, systemic lupus erythematosus, Kawasaki disease, fibromyalgia, and chronic fatigue syndrome, satisfying the instant claims 13-14.
Claim 8 of the ‘185 patent disclosed said N-terminal lipid conjugate is selected from the group comprising 2-aminododecanoate and myristoylate conjugates, satisfying the instant claim 17.
Claim 9 of the ‘185 patent disclosed said C-terminal lipid conjugate is selected from the group comprising Gly-Tris monopalmitate, Gly-Tris-dipalmitate and Gly-Tris-tripalmitate conjugates, satisfying the instant claim 18.
Claim 10 of the ‘185 patent disclosed the peptide is attached to a carrier molecule, satisfying the instant claim 19. 
Claim 11 of the ‘185 patent disclosed the peptide is conjugated at a free amine group with a polyalkylene glycol, satisfying the instant claim 20. 
Claim 12 of the ‘185 patent disclosed the polyalkylene glycol is polyethylene glycol, satisfying the instant claim 21.
Claim 13 of the ‘185 patent disclosed one or more amino acid is a D-amino acid, satisfying the instant claim 22.

Claim 26 of the ‘185 patent disclosed the treated various autoimmune diseases, reading on the peptide with immunosuppressive activity as a T cell receptor inhibitor, satisfying the instant claims 24 and 26.   

Claims 12-14, 17-18, 22-24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, and 9-11 of U.S. Patent No. 10,538,558 B2 (the ‘558 patent). Although applicant states this instant application is a DIV of the parent ‘558 parent, the application of 16/166984 filed on 10/22/2018 (now the parent ‘558 parent) did not have a method claim and the non-elected species were rejoined in the granted ‘558 patent. Thus, this ODP rejection is proper.
Claim 1 the ‘558 patent disclosed a therapeutic peptide inhibitor formula as follows.

    PNG
    media_image5.png
    184
    430
    media_image5.png
    Greyscale

Claim 4-5 of the ‘558 patent disclosed N-terminal conjugation to the peptide formula by a lipid (2-aminododecanoate and myristoylate in claim 5). The specification further disclosed the use of the claimed peptide conjugated to myristoylate via a linker (Arg1-4-Lys1-4) to treat various autoimmune diseases (col 7, line 30-45; Fig 7-10), reading in the instant peptide formula as follows. 

criteria
the '588 patent
cited site in the reference
R1
sugar or lipid
Myristoylate
Myristoylate (claim 5)
Y1
Arg 1-4
Arg 1-4
Fig 7-10
Y2
Lys 1-4
Lys 1-4
Fig 7-10
Y3
A1=0,A2=[MG],A3=[FLIY]
GY
GY (claim 1)
Y4
[RKH]
X1=[RKH]
R or K or H (claim 1)
Y5=C1
LITP
X2-X5
LITP (claim 1)
Y6
[RKH]
X6
[RKH] (claim 1)
Y7=E1
[VY]
X7
[VY] (claim 1)
Y8-Y12
absent
X8-X9 = absent
absent (claim 1)


Thus, claims 1 and 4-5 of the ‘558 patent consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .”
Therefore the product claims 1-2, 4-6, and 9-11 disclosed in the ‘558 patent are obvious to the instant method claims 12-14, 17-18, 22-24, and 26.

Claims 12-14, 17-18, 22-24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,138,276 B2 (the ‘276 patent).
Claim 1 of the ‘276 patent disclosed a peptide-lipid conjugate and claim 13 further disclosed the peptide is a T cell receptor inhibitor. This instant invention is a method of using the same peptide inhibitor formula to treat at least one symptom of a disease or a medical condition where T cells are Thus, claims 1-2 and 4-13 of the ‘276 patent consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .” Therefore, the compound claims 1-2 and 4-13 of the ‘276 patent are obvious to the method claims of the instant claims 12-26.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
25-April-2021
/Soren Harward/Primary Examiner, Art Unit 1631